Name: Council Regulation (EEC) No 1116/89 of 27 April 1989 amending Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in article 5c (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  production
 Date Published: nan

 No L 118 / 8 Official Journal of the European Communities 29 . 4 . 89 COUNCIL REGULATION (EEC) No 1116/ 89 of 27 April 1989 amending Regulation (EEC) No 775 /87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804 /68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Regulation (EEC) No 804/ 68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ( V), as last amended by Regulation (EEC) No 763 / 89 ( 2 ), and in particular Article 5c ( 6 ) thereof. Having regard to the proposal from the Commission ( 3 ), Whereas Article 3 of Regulation (EEC) No 775 / 87 (4 ), as last amended by Regulation (EEC) No 1931 / 88 ( 5 ), provides , by way of derogation from the provision on temporary withdrawal of a proportion of the reference quantities , for Italy to implement a programme for the voluntary discontinuation of milk production in order to attain the purpose for which the withdrawal was introduced ; Whereas , in accordance with Article 5 (2 ) of Regulation (EEC) No 775 / 87 and on the basis of the results obtained by application of Article 3 thereof, it appears necessary that the provisions of that Regulation be amended so that Italy may attain the target of 5,5% set in Article 1 thereof in three equivalent steps and that from the beginning of the sixth 12-month period it will apply , with Community financing , temporary suspension of its producers' reference quantities , periods , implement a programme for the voluntary discontinuation of milk production , as provided for at ( a) in Article 4 ( 1 ) of Regulation (EEC) No 857/ 84 , such that for the fifth period 1,83 % of the guaranteed total quantity determined in the second subparagraph of Article 5c (3 ) of Regulation (EEC) No 804 / 68 is withdrawn.' 2 . A uniform proportion of each reference quantity as mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804 / 68 , set to give a total withdrawn quantity of 1 ,83 % , for the sixth period , and 3 ,67 % , for each of the two following periods , of the guaranteed total quantity determined in the second subparagraph of Article 5c ( 3 ) of that Regulation , shall be suspended in Italy . The producers concerned shall be granted compensation for the quantity withdrawn of:  ECU 8 per 100 kilograms, for the sixth 12-month period,  ECU 7 per 100 kilograms , for the seventh 12-month period ,  ECU 6 per 100 kilograms, for the eighth 12-month period . The compensation for each 12-month period shall be paid to entitled producers during the last quarter of the period or the first quarter of the following period .' 2 . Article 7 is replaced by the following : 'Article 7 The compensation provided for in Articles 2 ( 1 ) and 3 (2 ) and in the third subparagraph of Article 4 shall count as intervention for the purposes of Article 3 Regulation (EEC) No 729 /70 .' 3 . In Article 8 , 'in Article 1 ' is replaced by 'in Article 1 and in the first subparagraph ofArticle 3 ( 2)' and 'in Article 2' is replaced by 'in Article 2 and in the second subparagraph of Article 3 (2 )'. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 775 / 87 is hereby amended as follows : 1 , Article 3 is replaced by the following: 'Article 3 1 . Notwithstanding Articles 1 and 2 the Italian Republic shall , during the fourth and fifth 12-month (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 2 ) OJ No L 84 , 29 . 3 . 1989 , p. 1 . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 41 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( 4 ) OJ No L 78 , 20 . 3 . 1987 , p. 5 . ( s ) OJ No L 170 , 2 . 7 . 1988 , p . 4 . 29 . 4 . 89 Official Journal of the European Communities No L 118 / 9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PEÃ A